       Case 2:19-cv-02755-JAR-GEB Document 1 Filed 12/12/19 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS
                              KANSAS CITY DIVISION

THIEN BUI,                                   )
                                             )
       Plaintiff,                            )
                                             )         Case No. 2:19-CV-02755
v.                                           )
                                             )
CREDIT CONTROL, LLC,                         )
                                             )
       Defendant.                            )

                        DEFENDANT CREDIT CONTROL, LLC’S
                              NOTICE OF REMOVAL

     TO THE HONORABLE UNITED STATES DISTRICT COURT FOR THE DISTRICT
OF KANSAS:

       Defendant removes this action to the United States District Court for the District of

Kansas, pursuant to 28 U.S.C. §§ 1441 and 1446(a). This Court has jurisdiction over this matter

pursuant to 28 U.S.C. §§ 1331 and 1367.

                                         A. Introduction

       1.     Plaintiff is Thien Bui (“Bui” or “Plaintiff”).

       2.     Defendant is Credit Control, LLC (“CCL” or “Defendant”).

       3.     This case was initially filed on or about November 15, 2019, in the District Court

              for Wyandotte County, Kansas, as Case Number 2019-LM-005599.

       4.     Plaintiff seeks damages for alleged violations of the Fair Debt Collection

              Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”). A copy of Plaintiff’s

              Petition is attached as Exhibit A.

       5.     CCL was served with the lawsuit on or about November 21, 2019.




                                                   1
Case 2:19-cv-02755-JAR-GEB Document 1 Filed 12/12/19 Page 2 of 4




6.    Defendant files this notice of removal within the 30-day time period required by

      28 U.S.C. § 1446(b).

                                B. Basis for Removal

7.    Removal is proper because the Plaintiff’s Complaint involves a federal question.

      15 U.S.C. §§ 1692 et seq.; Long v. Bando Mfg. of Am., Inc., 201 F.3d 754, 757-58

      (6th Cir. 2000); Peters v. Union Pac. R.R., 80 F.3d 257, 260 (8th Cir. 1996).

8.    The Plaintiff’s Complaint contains claims against the Defendant arising under the

      FDCPA.     This Court has federal subject matter jurisdiction over this action

      pursuant to 28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d).

9.    All pleadings, process, orders, and other filings in the state court action are

      attached to this notice as required by 28 U.S.C. §1446(a).

10.   Venue is proper in this district under 28 U.S.C. §1441(a) because this district and

      division embrace the place where the removed action has been pending.

11.   Defendant will promptly file a copy of this Notice of Removal with the clerk of

      the state court where the action has been pending and serve a copy of this Notice

      on counsel for Plaintiff.

                                  C. Jury Demand

12.   Plaintiff did not demand a jury trial in the Petition, and Defendant denies that

      Plaintiff has any claim herein, and therefore, denies that Plaintiff is entitled to

      Trial by Jury.

                                   D. Conclusion

13.   The Defendant hereby removes this action to the United States District Court for

      the District of Kansas.


                                         2
Case 2:19-cv-02755-JAR-GEB Document 1 Filed 12/12/19 Page 3 of 4




This the 12th day of December, 2019.

                                       Respectfully Submitted,

                                       /s/ Benjamin N. Hutnick
                                       Benjamin N. Hutnick #23666
                                       Berman & Rabin, P.A.
                                       15280 Metcalf
                                       Overland Park, KS 66223
                                       P: (913) 649-1555
                                       F: (913) 652-9474
                                       bhutnick@bermanrabin.com
                                       Attorney for Defendant




                                         3
       Case 2:19-cv-02755-JAR-GEB Document 1 Filed 12/12/19 Page 4 of 4




                               CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing was mailed, via
U.S. mail, first class postage prepaid, and sent via email, this 12th day of December, 2019, to:

Michael Rapp
A.J. Stecklein
Matthew Robertson
Stecklein & Rapp, Chtd.
748 Ann Ave, Suite 101
Kansas City, KS 66101
mr@kcconsumerlawyer.com
aj@kcconsumerlawyer.com
msr@ kcconsumerlawyer.com
ATTORNEYS FOR PLAINTIFF

                                            /s/ Benjamin N. Hutnick
                                            Benjamin N. Hutnick #23666
                                            Berman & Rabin, P.A.
                                            15280 Metcalf
                                            Overland Park, KS 66223
                                            P: (913) 649-1555
                                            F: (913) 652-9474
                                            bhutnick@bermanrabin.com
                                            Attorney for Defendant




                                               4
